Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 8, 2021

                                     No. 04-20-00609-CV

                                 OPUS AE GROUP, L.L.C.,
                                       Appellants

                                               v.

                                     AKF GROUP, LLC,
                                         Appellee

                  From the 73rd Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020-CI-10826
                           Honorable Aaron Haas, Judge Presiding

                                          ORDER
        In accordance with this court’s memorandum opinion, the parties’ joint motion to dispose
of this appeal is GRANTED, this appeal is DISMISSED FOR LACK OF JURISDICTION, and
the case is REMANDED to the trial court for entry of a judgment in conformity with the parties’
settlement agreement. See TEX. R. APP. P. 42.1(a). It is ORDERED that costs on appeal are taxed
against the party who incurred them. See TEX. R. APP. P. 42.1(d). It is FURTHER ORDERED that
the mandate issue immediately. See TEX. R. APP. P. 18.1(c).

       It is so ORDERED on September 8, 2021.


                                                _____________________________
                                                Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of September, 2021.

                                                _____________________________
                                                Michael A. Cruz, Clerk of Court